

115 HR 3619 IH: Increasing American Jobs and Exports Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3619IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Ruiz introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Export-Import Bank of the United States to use 3 percent of its profits for
			 administrative expenses.
	
 1.Short titleThis Act may be cited as the Increasing American Jobs and Exports Act. 2.Authority of the Export-Import Bank to use 3 percent of its profits for administrative expensesSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a) is amended by adding at the end the following:
			
				(n)Authority To use portion of bank surplus for administrative expenses
					(1)Authority
 (A)In generalSubject to paragraph (2), in addition to any other amounts that the Bank may use to cover administrative expenses of the Bank, the Bank may use not more than 3 percent of the surplus (as defined in subsection (j)(2), without regard to subparagraph (B)(ii) of such subsection) of the Bank, for each fiscal year in the 5-year period beginning with the date of the enactment of this paragraph, to cover administrative expenses of the Bank.
 (B)Use for regional officesOf the amount of the surplus which may be used as provided in subparagraph (A), the Bank shall use at least 1/3 to expand or establish regional offices of the Bank.
 (2)Subject to appropriationsThe authority provided by paragraph (1) may be exercised only to such extent and in such amounts as are provided in advance in appropriations Acts..
		